DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is responsive to the amendment filed on 10/12/2021; claim(s) 1- 4 & 6-12 is/are pending; claim(s) 1, 8, & 12 is/are independent claim(s). Claim 5 is cancelled by the applicant.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
	Applicant’s arguments (Remarks, page 11) with respect to amended independent claim(s) filed on 10/12/2021 against prior cited Law (US 20170134087) reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
	Specifically, US 2005/0114743 A1 to Moorhouse is relied to reject independent claims in this Office action.

Specification/Claim Interpretation
 	In view of the received amendments to the independent claims (including to remove “factor” and “event” from the vector), the outstanding objections to the specification and the claim interpretation under 112(f) are moot, and hence are withdrawn.
Claim Rejections - 35 USC § 112

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-4 & 6- 12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claim 1 is reproduced below.

Claim 1, A monitoring device, comprising:
	a memory configured to store instructions; and
	a processor configured to execute the instructions to:
		a) acquire measurement values of a target device;
		b) obtain likelihoods by calculating a likelihood associated with an 				occurrence of each of M kinds of phenomena that are liable to occur to the 		target device based on the acquired measurement values for each of the 			phenomena, wherein a number of the likelihoods is M that is same as a 			number of the kinds of phenomena;
		c) store a table in which each of the M kinds of phenomena and 				occurrence causes of N kinds of abnormalities of the target device are
		associated with one another; and
		d) estimate the occurrence causes of abnormalities based on a vector 			including N elements that is obtained by calculation using a vector 				including the M likelihoods as elements and a matrix including values of 			the table as elements.
	Regarding claim 1, the limitation (b) and (d) (shown with italic emphasis), as drafted, are steps that under BRI, covers performance of the limitation in human mind but for the recitation of a processor by executing instructions stored in a memory. Therefore, these limitations under BRI are mental processes that can be performed in human mind via observation and evaluation. Human can observe, evaluate, and judge the already acquired measurement values of step (a) to obtain likelihoods of step (b) and estimate occurrence of abnormalities of step (d) using the stored data of a table of step (c) and obtained likelihood values of step (b). Here, at most human may use pen and paper with simple mathematical calculations such as matrix multiplications of two vectors of the collected data to determine another vector including N elements and based on the values of the vector, human user can judge whether the value corresponds to occurrence causes of abnormalities or not based on his/her knowledge/expertise. See Spec (pgpub), paras. 0041-0043, 0058. The number of likelihood is M which is same as a number of the kinds of phenomena simply requires, if there are two types of phenomena, corresponding two mathematical likelihood values needs to be (somehow) calculated. Here, although these steps are shown to be performed by a processor, this is mere nominal recitation of generic processor thus does not take the limitation out of the mental processing grouping because human can practically perform these steps with pen and paper without requiring the processor.
	 This judicial exception is not integrated into a practical application. The additional elements of memory and processor are merely used as computer as a tool 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as stated above under integrated into a practical application, the additional limitations of the claims are directed to using well-understood, routine, conventional activities (i.e., a processor and a memory) to practice the abstract idea in the fields of monitoring a target device. Furthermore, the limitations (a) and (c) are insignificant extra-solution activities of data gathering required to perform the mental steps (b) and (d) as stated above. Additionally, these steps (a) and (c) are well-known, routine/conventional steps as demonstrated by the cited prior arts. See prior cited arts (PTO-892) during last Office action and current Office action. As such, the claim 1 is not patent eligible under 101.	 
	
	Regarding claim 3, this claim depends on claim 1 and recites same (mental steps based) abstract idea of claim 1 discussed above. Claim 3 further recites mental estimates the occurrence causes of abnormalities based on the number of the elements including value that indicates the occurrence of phenomena in the matrix, which each have the occurrence likelihood being equal to or larger than a predetermined threshold value, among the plurality of phenomena”. Human can read the values in the matrix that have occurrence likelihood being equal to or larger than a predetermined threshold value by observation. The use of processor is used merely as drafting purpose or using the computer element as a tool to perform the mental steps-based operations. The limitation of “wherein, in the table, the occurrence causes of N kinds of abnormalities, the M kinds of phenomena, and values indicating whether the plurality of phenomena are observed when abnormalities occur due to the occurrence causes of N kinds of abnormalities are associated with one another” is additional limitation, but this limitation is directed to insignificant extra-solution activities used for mere data gathering steps. This step is also well-known in the art as can be demonstrated by cited prior arts. Therefore, this claim also fails to integrate the abstract idea into a practical application in step 2A, Prong Two and recite an inventive concept in Step 2B.
	
	Regarding claim 4, the claim depends on claim 1 and recites the same mental step based abstract idea as in claim 1. The claim 4 further recites mental step based limitation of “calculates a weighted sum of the occurrence likelihood and the probabilities for each of the occurrence causes of N kinds of abnormalities, and estimates the occurrence causes of abnormalities based on the weighted sum.” Here, using the processor is merely for drafting purpose and PHOSITA knows that human can 
	Therefore, this claim also fails to integrate the abstract idea into a practical application in step 2A, Prong Two and recite an inventive concept in Step 2B.

	Regarding claim 2, the claim depends on claim 1. Here, the limitation (b) (i.e., obtain likelihoods step), a portion of limitation (d) (i.e., a vector including N elements that is obtained by calculation using vector including the M likelihoods as elements and a matrix including values of the table as elements) and “wherein the processor calculates a weighted sum of the occurrence likelihood and the number of times for each of the occurrence causes of N kinds of abnormalities, and estimates the occurrence causes of abnormalities based on the weighted sum” of claim are directed to mathematical calculations. Therefore, these limitations are directed to Mathematical Concepts based abstract idea. PHOSITA in view of applicant’s specification (see, pgpub, para. 0041) would understand obtaining likelihoods (numerical values 0/1s) using some other values of step (a) as mathematical calculations. Similarly, obtaining a 
	This judicial exception (mathematical concept based) is not integrated into a practical application. As discussed above in claim 1, the additional elements of the claim 2 include “a memory”, “a processor”, acquiring step (a), store a table step (c) and “estimate the occurrence causes of abnormalities” and “wherein, in the table, the occurrence causes of N kinds of abnormalities, the M kinds of phenomena, and the number of times at which the phenomena are observed when abnormalities occur due to the occurrence causes of N kinds of abnormalities are associated with one another”. 	However, the limitations of memory and processor are merely used as a computer as a tool to perform the abstract idea (mathematical operations). The limitation of acquire measurement values, store a table for M kinds of phenomena and N kinds of abnormalities are insignificant extra-solution activities because they are used to obtain a vector including N elements using mathematical calculations. The limitation of “estimate the occurrence causes of abnormalities” based on the vector including N elements is merely linking the use of judicial exception to a particular technological environment of field of use (determining root cause for identified faults in a monitored system)- see MPEP 2106.05(h). The step of table including the entries of phenomena, number of times, and occurrence causes are insignificant extra-solution activities of generic data gathering steps required to perform mathematical calculations of calculating a weighted sum of the occurrences likelihoods and a vector including N elements. Furthermore, the combination of these additional elements is no more than adding insignificant extra-solution activity using generic computer elements and 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as stated above under integrated into a practical application, the additional limitations of the claims are directed to using well-known generic computer elements (i.e., a processor and a memory) to practice the abstract idea in the fields of monitoring a target device. Also, the insignificant extra-solution activities are well-known conventional steps as demonstrated by cited prior arts under Berkheimer memo. For these reasons, there is no inventive concept in the claim, and thus it is patent ineligible under 101.

	Regarding claim 6, this claim depends on claim 1. Here as discussed above in claim 2, the limitation (b) and “vector including N elements that is obtained by calculation using a vector including the M likelihoods as elements and a matrix including values of the table as elements” of claim 1 are mathematical operations hence Mathematical concepts. Furthermore, the steps of “calculate a Mahalanobis distance based on the measurement values”, “calculate an SN ratio related to the Mahalanobis distance when the calculated Mahalanobis distance is equal to or larger than a predetermined value” and “calculate the likelihood for each of plurality of the phenomena based on the calculated SN ratio” are mathematical calculations 
	The remaining limitations of this claim are: using of processor and memory, the acquiring step (a) (in claim 1), store a table step (c) in claim 1, and estimate the occurrence causes of abnormalities (in claim 1) which are additional elements. However, these additional elements are directed to using generic processor as a tool to perform abstract idea, using insignificant extra-solution activities and merely linking the abstract idea into a technological field (root cause identifying for monitored system) as discussed above. Therefore, this claim also fails to integrate the abstract idea into a practical application in step 2A, Prong Two and recite an inventive concept in Step 2B.

	Regarding claim 7, this claim depends on claim 6. Thus, it recites the same abstract idea (mathematical calculation based) and same additional elements discussed above in claim 6. The remaining limitation (steps of, obtain correction measurement values using thermal equilibrium calculations, calculates the Mahalanobis distance with a factor of the correction measurement values) recited in claim 7 covers mathematical calculations hence still directed to abstract idea. Therefore, this claim also fails to integrate the abstract idea into a practical application in step 2A, Prong Two and recite an inventive concept in Step 2B.
	Regarding independent claims 8 & 12, although these claims are shown as method and computer readable claims respectively, they recite similar subject matter as in claim 1. Therefore, these claims also recite the same abstract idea (step of obtaining likelihoods and step of estimating occurrence causes of abnormalities) as in claim 1 but 
	With respect to claims 9- 11, these claims are not patent eligible for the similar reasons as set forth above in claims 2- 4.

Claim Rejections - 35 USC § 103
Claim(s) 1- 4 & 8- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorhouse (US 20050114743 A1). See MPEP 2144.01.

Regarding claim 1, Moorhouse teaches a monitoring device [device that executes the method of fig. 2, e.g., system 4 and/or the device 8, fig. 1], comprising: ([0043, 0045]);
a memory configured to store instructions; and a processor configured to execute the instructions to: (figs. 1, 2);
(a) acquire [“sensing symptoms”] measurement values [values of the sensors S1, S2…S5 are provided to the system 4] of a target device [“FIG. 1, complex equipment 2” having multiple components C1, C2, C3 etc.,] (fig. 1, [0042]);
(b) obtain likelihoods [“the Symptom Vector”, symptoms present or absent representation with 1 and 0 respectively1] by calculating a likelihood associated with 2possible symptoms” for examples S1, S2, S3, … S9] that are liable to occur to the target device based on the acquired measurement values for each of the phenomena ([0092], Step 102 of fig. 2, [0073, 0076]), 
(b1) wherein a number of the likelihoods is M that is same as a number of the kinds of phenomena [Here, the zeros and ones in “current state symptoms” of step 102 are calculated for each of the symptoms and this symptoms are multiplied with “diagnostic exemplar” of step 100, e.g., matrix M3 having 9 elements in each row, therefore, the numbers of likelihoods/symptoms and likelihoods can be same] ([0062, 0072-0076]);
(c) store a table [“means for storing” “Fault Exemplar” and “Diagnostic Exemplar matrix”] in which each of the M kinds of phenomena [“symptoms”] and occurrence causes of N kinds of abnormalities [“known faults”] of the target device are associated [“Fault Exemplar is a two dimensional matrix of symptoms and faults” and “Diagnostic Exemplar is also a matrix” and “the fault diagnosis system may store the Diagnostic Exemplar matrix in pre-computed form”] with one another ([0046-0054]); and
(d) estimate the occurrence causes [“highest scoring fault is the most likely to be the causative one”, e.g., one of the faults from f1 to f4 of para. 0055] of abnormalities based on a vector [“The effect of pre-multiplying a Symptom Vector with the Diagnostic Exemplar, is to produce a vector of fault scores” in step 104] a column vector comprising a plurality of rows, each element being "1" or "0".”] including the M likelihoods as elements and a matrix  [Matrix M3 which is produced from stored information] including values of the table as elements ([0012, 0036, 0065, 0077-0081]).
One may argue that the symptom vector shown in para. 0074 is not the same size as the number of symptoms (S1, S2...S9) being described. Thus, it can be argued that the number of the likelihoods M may not necessarily be the same as a number of kinds of phenomena/symptoms as claimed in step b1.
However, please note that the para. 0074 also states this vector is presented as “extremely simple” vector. Thus, PHOSITA can implicitly (MPEP 2144.01) understand, after reading the whole of the disclosure of Moorhouse, the column vector of paras. 0074- 0076, can have, for example, nine entries for each of the symptoms to represent all nine symptoms because otherwise multiplication of the matrix M3/ having 9 elements in its row with the column vectors will not be possible in step 104. Therefore, Moorhouse also suggests the limitation of wherein a number of the likelihoods [entries in column vector of step 102] is M that is same as a number of the kinds of phenomena [symptoms]. In summary, based on the disclosure of Morehouse, invention of the claim 1 can be obvious to PHOSITA.
Moorhouse teaches:
[0012] The fault diagnosis system of the invention uses the concepts of faults and symptoms. Herein, a fault is a system characteristic that causes part of the system to fail and lose some of its functionality. From the fault description, the maintainer should be able to isolate the faulty component and effect a repair. Herein, a symptom is an element of the system state which is indicative of a fault. One symptom may be present in several faults, and one fault may exhibit several symptoms. Faults 

0072] M3 is the Diagnostic Exemplar in this example. The Diagnostic Exemplar includes a set of diagnostic signatures of faults, with significantly improved diagnostic power than the Fault Exemplar.

[0076] The fault diagnosis system uses a diagnostic algorithm which performs a matrix multiplication of the Diagnostic Exemplar, by the Symptom Vector. This is illustrated in Step 104. This results in a set of scores, which are probabilities which represent likelihoods of each of the faults being present in the current state of the equipment and diagnosis. A perfectly matching fault will have a score of 1 (that is, all expected symptoms are present and no unexpected symptoms). The reverse of this (all of the expected symptoms absent, and all of the unexpected symptoms present) would give a score of -1. All other scores fall in between. Better matches give values closer to 1, and worse matches give values closer to -1. A Symptom Vector of all 1s or all 0s will give a score of 0 to all faults.

[0078] The effect of pre-multiplying a Symptom Vector with the Diagnostic Exemplar, is to produce a vector of fault scores. It can be seen that the score of the fault corresponding to the Symptom Vector in each case is 1 (100%), and that the scores of the other faults are significantly lower


Regarding claim 2, Moorhouse teaches/suggests the monitoring device according to claim 1,
wherein, in the table [“storing means”], the occurrence causes of N kinds of abnormalities [“faults”], the M kinds of phenomena, and the number of times [“first known fault” and “second known fault” means it knows the number of time faults were observed] at which the phenomena are observed when abnormalities occur due to the occurrence causes of N kinds of abnormalities are associated with one another, and wherein the processor calculates a weighted sum of the occurrence likelihood [values of M1/M2/M3] and the number of times for each of the occurrence causes of N kinds of abnormalities, and estimates the occurrence causes of abnormalities based on the weighted sum ([0021, 0055-0059], fig. 2, Steps 104/106).

Regarding claim 3, Moorhouse teaches/suggests the monitoring device according to claim 1, wherein, in the table [“fault signatures”], the occurrence causes of N kinds of abnormalities [e.g., faults F1, F2, F3, F4], the M kinds of phenomena, and values indicating whether the plurality of phenomena are observed when abnormalities occur due to the occurrence causes of N kinds of abnormalities are associated with one another, and wherein the processor estimates the occurrence causes of abnormalities based on the number of the elements including value that indicates the occurrence of phenomena in the matrix, which each have the occurrence likelihood being equal to or larger than a predetermined threshold value [thresholds shown in fig. 3], among the plurality of phenomena (Fig. 3, [0054-0060, 0079]).

Regarding claim 4, Moorhouse teaches/suggests the monitoring device according to claim 1, wherein, in the table, the occurrence causes of N kinds of abnormalities [faults F1, F2, F3, F4], the M kinds of phenomena [S1, S2,…S9], and probabilities [vector of probabilities for each score] that the plurality of phenomena occur when abnormalities occur due to the occurrence causes of N kinds of abnormalities are associated with one another, and wherein the processor calculates a weighted sum [“symptoms normalised by their discrimination power, by normalising each column to sum to 1.” as shown in para. 0063] of the occurrence likelihood and the probabilities for each of the occurrence causes of N kinds of abnormalities, and estimates the occurrence causes of abnormalities based on the weighted sum ([0027, 0063, 0080, 0132-0133]).
Regarding claims 8- 11, Moorhouse teaches/suggests inventions of these claims for the similar reasons as set forth above in claims 1- 4 discussed above.

Regarding claim 12, Moorhouse teaches/suggests invention of this claim for the similar reasons set forth above in claim 1.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorhouse in view of Tsuboshita et al. [Tsuboshita] (US 20030199781 A1).

Regarding claim 6, while Moorhouse teaches/suggests of processing of the measured values [sensor data from sensors s1, s2 of fig. 1] to calculate likelihoods for each of the plurality of phenomena/symptoms and mentions of “mechanism providing the symptom may be subject to noise or drift” (para. 0090), it silent about disclosing its calculated likelihoods are based on the calculated SN ratio which is related to the calculated Mahalanobis distance that is based on the measured values.
Tsuboshita is directed to a monitoring system configured to acquiring measurement values [“electroencephalographic data set”, analogous to Moorhouse’s data provided from its sensors shown in fig. 1] and performing analysis of the acquired measured values for various diagnosis based on the judging of the acquired measured values using Mahalanobis-Taguchi System method (MTS method) (Abstract, [0002, 0051]). Specifically, Tsuboshita teaches a monitoring device comprising a processor is configured to calculate a Mahalanobis distance [“Mahalanobis distance D.sup.2 is calculated”] based on the measurement values [“the learning data set”], is configured SN ratio is calculated based on the calculated Mahalanobis distance.”] related to the Mahalanobis distance when the calculated Mahalanobis distance is equal to or larger than a predetermined value, and is configured to calculate [“Feature parameters each providing an SN ratio reduced”] the likelihood for each of plurality of the phenomena based on the calculated SN ratio ([0062-0075, 0084-0085]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Tsuboshita and Moorhouse because they both are related to processing of the acquired measured values that can be subject to influenced by noise/drift and (2) modify the system of Moorhouse to calculate SN ratio with calculated Mahalanobis distance for the values of the sensor and use the SN ratio to calculate the likelihood for each of the phenomena as in Tsuboshita. Doing so some measured samples (from sensors of fig. 1 of Moorhouse) that not belonging to the reference space can be discriminated accurately (Tsuboshita, [0070]). Furthermore, doing so burden on understanding of existence/nonexistence of abnormalities for the monitored component can be reduced (Tsuboshita, [0006, 0077]).
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically, with respect to claim 7, Moorhouse in view of Tsuboshita teaches of calculating Mahalanobis distance based on the measurement values (Tsuboshita, 
Nishida et al. (US 20120330110 A1) teaches obtain correction measurement values using thermal equilibrium calculations based on the measurement values, the correction measurement values being obtained by correcting the measurement values to eliminate the errors presence on the measured values that includes concentration like glucose in human body ([0015, 0067, 0092]). However, the prior arts including Nishida and Moorhouse fail to teach/suggest the requirement of “calculates the Mahalanobis distance with a factor of the correction measurement values” in combination with remaining limitations of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Drees (US 20110178977 A1) teaches a monitoring device [building manager 106, figs. 1, 3] comprising a processor configured to:
acquire measurement values of a target device (fig. 1, [0006]);
obtain likelihoods [“probabilities”] by calculating likelihood associated with an occurrence of each of M kinds of phenomena [“possible fault causes”] that are liable to occur to the target device [devices of the building subsystems 128, fig. 1] based on the acquired measurement values for each of the phenomena ();
store a table [storage of the historical fault detection data, wherein “Historical data 1018 may be a table, relational database”] in which each of M kinds of phenomena and occurrence causes of N Kinds of abnormalities of the target devices are associated with one another ([0111, 0124]);
wherein a number of the likelihoods is M that is same [“variety of possible fault causes and their conditional probabilities may continuously”] as a number of the kinds of phenomena ([0155]); and
estimate the occurrence causes [“root causes”] of abnormalities based on the obtained likelihoods and values of the stored table ([0006, 0111, 0155]).
Contacts

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please see presence or absence in para. 0040 of the specification (pgpub, US 2019/0187676 A1) and sister application (¶¶ US 20190264573 A1, ¶0050) that indicates the likelihoods can be expressed in 1s and 0s.
        2 Please note disclosure of para. 0042 (pgpub) that shows symptoms as phenomena (“deviation of a blade path temperature was large “) and actual cause as occurrence cause (“damage of an exhaust air diffuser”).